Case 1:20-mj-08520-UA Document 7 Filed 08/13/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

coneeee ---X
UNITED STATES OF AMERICA,
-against-
Sob BakoeVAr
Defendant(s),
X
Defendant. 9S IbA Bakoev & hereby voluntarily consents to
participate in the following proceeding via __“Vvideoconferencing or _ teleconferencing:
x

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Y Bail/Detention Hearing

Conference Before a Judicial Officer

Sor [or Zp &

Défendant’s Signature Defendant's Goungel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Som An ‘BavoeUp faTerae Tou ce

Print Defendant’s Name Print Counsel’s Name ~

 

This proceeding was conducted by reliable video or teleph onfer technology.
[Find agp SMI
Date

USS. Distffet Jud e/U.S., istrate Judge
